DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Meehan on 2/16/2022.
The amendments to the claims are in an Office Action Appendix that is part of this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Rubin, US 9,299,025 B1, teaches case based reasoning by best matching cases having the highest ratio of matching generalized case antecedents to contextual antecedents and having a matching error ratio that does not exceed an error ratio threshold. The NPL of Cheetham in applicants’ IDS, “Case-Based Reasoning with Confidence”, teaches a statistical method used to compute a confidence value from information generated during the case-based reasoning process that allows users to know when the results of the system should and should not be used. The previously supplied NPLs of Aamodt and Campillo-Gimenez teaches an explanation for the case based reasoning solution and K-NN neighbor clustering to improve prediction of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVE MISIR/Primary Examiner, Art Unit 2127